 In the Matter of MONTICELLO CHARM TRED MILLS, INCORPORATED,EMPLOYERandUNITED TEXTILE WORKERS OF AMERICA, AFL, PETI-TIONERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERCase Nos. 15 RC-41 and 15-RC-52.-Decided November 18, 19.48DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed,' a consolidated hearing was held beforea hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.I The petitions and other formal papers were amended at the hearing to show the cor-rected name of the Employer.%At the hearing,United Textile Workers of America,AFL, herein called the AFL, moved(1) that the hearing officer disqualify himself on the ground that he was the Field Examinerwho had made a preliminary investigation of the petitions herein;(2) that the hearingofficer take the stand and testify as to his participation in the preliminary investigations ;and (3)that the hearing be adjourned pending a ruling on its request for a subpoena forthe hearing officer.The hearing officer refused to testify at the hearing or to grant anadjournment and submitted the substantive issues to the Board.We find no meritin the AFL's position,as it is well established that representation pro-ceedings are purely investigatory and that the only function of the hearing officer is to pro-duce a full presentation of the factual material so that the Board will be in a position todecide all issues upon an adequate record.The Board's preliminary investigation,includ-ing its requirement of a preliminary showing of interest,is administrative in character anddoes not constitute a part of the official record.Thus, we find that the hearing officer wasqualified to preside at the hearing and that he properly refused to take the stand or togrant a continuance.The request for a subpoena is denied.Matter ofLindley Box c&Paper Company,67 N. L.R. B. 1231.Inasmuch as the record and briefs filed adequately set forth the contentions and positionsof the parties in these cases,the AFL's request for oral argument is denied.'Chairman Herzog and Members Houston and Gray.80 N. L.It.B., No. 83.378 MONTICELLO CHARM TRED MILLS, INCORPORATED3793.The Employer and United Textile Workers of America, AFL,herein called the AFL, contend that no question exists concerningthe representation of employees of the Employer under the followingcircumstances :On February 2, 1948, the AFL filed its petition in Case No. 15-RC-41.Thereafter, on February 21, 1948, Textile Workers Union ofAmerica, CIO, herein called the CIO, wired the Regional Directorrequesting intervention.The CIO also sent a letter to the RegionalDirector stating that its proof of interest was being forwarded.On February 23, 1948, the AFL and the Employer, following nego-tiations, entered into a stipulation reciting that an agreement withrespect to wages, hours, and other working conditions had beenreached, subject to proof that the AFL represented a majority of theEmployer's employees. It was also agreed that a cross-check of theAFL's authorization cards would be made by a third party to deter-mine the question of majority.On February 24, 1948, in order to secure the return of its authori-zation cards, the AFL requested withdrawal of its petition as wellas the cards.Believing that the CIO's proof of interest had not beenreceived, the Regional Director granted the AFL's request.How-ever, it later developed that the CIO's proof of interest had beenreceived earlier that day in the Regional Office.On February 25, 1948, the CIO telegraphed the Employer demand-ing recognition.This telegram was delivered to the Employer inthe morning of February 26, 1948.Later on February 26, 1948, the Employer notified the AFL that, asthe independent cross-check indicated that the AFL represented amajority, the Employer recognized it as bargaining representative.On February 27, 1948, the CIO filed its petition in Case No.15-RC-52.On February 28, 1948, the Employer and the AFL entered into asubstantive agreement, effective as of February 25, 1948.On March 9, 1948, the Regional Director notified all parties thatthe petition filed by the AFL in Case No. 15-RC-41 had been with-drawn.Thereafter, however, on May 28, 1948, the Regional Director,having learned that the CIO had in fact timely filed its proof of in-terest in the matter, notified the parties that his permission for with-drawal of the petition in Case No. 15-RC-41 had been rescinded.On June 22, 1948, the Regional Director ordered a consolidation ofthe cases.The Employer and the AFL contend (1) that the action of the Re-gional Director in reinstating the AFL's petition in Case No. 15-RC-41 was arbitrary and capricious; and (2) that the agreement of 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 28, 1948, following the stipulation of February 23, consti-tutes, under these circumstances, a bar to a present determinationof representatives.We disagree with these contentions.As to (1) the Regional Directorconsented to the withdrawal of the petition in Case No. 15-RC-41upon the mistaken belief that the CIO had not submitted its proof ofinterest, and therefore had not acquired any rightsas anIntervenor.Since, however, prior to the withdrawal of the petition, the CIO hadestablished its right to intervene, we find that the action of the Re-gional Director in rescinding his approval of the withdrawal of thepetition in Case No. 15-RC-41 was appropriate under the circum-stances.'As to (2), the stipulation between the Employer and theAFL was at best an expression of intent to enter into an agreementon condition that an independent cross-check of authorization cardsindicated an AFL majority. The Employer and the AFL did notactually enter into a substantive agreement until February 28, 1948,which, as noted above, was after the petition of the CIO had beenfiled.An agreement to enter into a contracton agreed terms doesnot operate as a bar.4The temporary withdrawal of the AFL'spetition has no effect on this issue.Accordingly, we find that no barexiststo a present determination of representation.We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees regularly employed atthe Employer's Monticello, Arkansas, rug manufacturing plant, ex-cluding executives, office and clerical employees,professional em-ployees, guards, and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalCf.Matter of Higgins, Inc.,73 N. L. R B 543.+Matter ofCasteel Distributing Company, et at , 76 N.L. R. B. 149 ;Matter of RereutRichards Packing Company,et al.,61 N.L. R. B. 133. MONTICELLO CHARM TRED MILLS, INCORPORATED381Labor Relations Board Rules and Regulations-Series 5, as amended,among the employees described in paragraph numbered 4, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented, for purposes ofcollective bargaining, by United Textile Workers of America, AFL, orby Textile Workers Union of America, CIO, or by neither.